 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KEVIN J. BARRY (CABN 229748)
   ERIN A. CORNELL (CABN 227135)
 5 MEREDITH B. OSBORN (CABN 250467)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-6774
 8        meredith.osborn@usdoj.gov

 9 Attorneys for United States of America
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        ) CR 17-00533 EMC
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER EXCLUDING TIME
                                                      ) FROM MAY 15, 2019 TO MAY 28, 2019
15      v.                                            )
                                                      )
16   JONATHAN JOSEPH NELSON, ET AL,                   )
                                                      )
17           Defendants.                              )
                                                      )
18

19           On February 13, 2019, defendants Jonathan Joseph Nelson, Raymond Michael Foakes, Russell
20 Allen Lyles, Jr., Jeremy Daniel Greer, Brian Wayne Wendt, Russell Taylor Ott, Damien David Cesena,

21 Brian Allen Burke, David Salvatore Diaz, III, and Merle Frederick Hefferman and plaintiff United

22 States of America appeared before the Court for a status. The Court set a further status for May 15,

23 2019 at 1:30 p.m., and excluded time in a subsequent order. ECF No. 574. The Court then re-set the

24 status conference to May 8, 2019 at 1:30 p.m. ECF No. 591. The Court is no longer available for the

25 status hearing on May 8, 2019, and so the parties have agreed to re-set the status for May 28, 2019 at

26 2:30 p.m.

27           Based on the representations of counsel and for good cause shown at the last status hearing, the
28 Court finds that time is excludable between May 15, 2019 and May 28, 2019, pursuant to 18 U.S.C. §

     [PROP] ORDER EXCLUDING TIME
     CR 17-00533 EMC                                  1
 1 3161(h)(7)(A) and (h)(7)(B)(iv), on the basis that the ends of justice served by the continuance outweigh

 2 the best interests of the public and defendants in a speedy trial, and because failure to grant a

 3 continuance would deny defendants’ counsel the reasonable time necessary for effective preparation,

 4 taking into account the exercise of due diligence. The Court also finds that the case is complex based on

 5 the number of defendants and the nature of the prosecution, pursuant to 18 U.S.C. § 3161(h)(7)(B)(ii).

 6          Therefore, IT IS HEREBY ORDERED that the matter is set before this Court on May 28, 2019

 7 at 2:30 p.m. for a further status, and that the time between May 15, 2019 and May 28, 2019 shall be

 8 excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 9
           April 24, 2019
10 DATED: ___________________                                     _________________________________
                                                                  HON. EDWARD M. CHEN
11                                                                United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROP] ORDER EXCLUDING TIME
     CR 17-00533 EMC                                  2
